Per Curiam.

Appeal by an employer and its insurance carrier from an award for disability caused by myocardial infarction. The board found that claimant ‘ ‘ got into an argument with his supervisor with respect to his pay and developed severe chest pain” and that the “weight of the medical evidence indicates that the excitement during the argument, superimposed on the prior [cardiac] pathology caused the infarction.”
In his testimony, claimant described the incident allegedly precipitating the heart attack as follows: “I was working * " * and the 27th I believe was pay day. I received the regular work pay. I went over and asked the assistant manager * * * where was my over time pay. I didn’t get over time, which happened previously to this * * * [I] asked him why is it I have to fight every time it comes due, and he told me that he didn’t know, so I told him I wanted it today, otherwise I was going to put my hat and coat on and was going home, which I did.” Asked by his attorney whether he had an “ argument ”, claimant replied, “ That’s right and when asked how long the “argument” continued, said, “About 20 minutes”. He “ continued arguing ” for two or three minutes after feeling chest pains; and upon his request for medical assistance an ambulance was summoned and he was taken to a hospital.
*330Upon such a record we perceive no legally sufficient basis for the board’s finding of accident. Certainly there was not the aggravated and prolonged situation of emotional tension existent in Matter of Klimas v. Trans Caribbean Airways (10 N Y 2d 209). The episode seems to us more nearly within the purview of Matter of Santacroce v. 40 W. 20th St. (9 A D 2d 985, affd. 10 N Y 2d 855) “ as neither involving nor inducing emotional strain or tension greater than the countless differences and irritations to which all workers are occasionally subjected without untoward result ” nor “ so ‘ exceptional ’ as to meet the test imposed by Matter of Schechter v. State Ins. Fund (6 N Y 2d 506, 510).”
The decision and award should be reversed and the matter remitted to the Workmen’s Compensation Board, with costs to appellants against the Workmen’s Compensation Board.